 52DECISIONSOF NATIONALLABOR RELATIONS BOARDKamehameha Schools Bernice P. Bishop Estate 'andInternational Association of Machinists and Aero-space Workers,AFL-CIO andHawaii GovernmentEmployees'Association,Local 152,AFSCME,AFL-CIO,2Petitioners.Cases 37-RC-1950 and37-RC-1959August 26, 1974DECISION ON REVIEWBY CHAIRMAN MILLERAND MEMBERSFANNING AND KENNEDYOn May 15, 1974, the Regional Director for Region20 issued his Decision and Direction of Election in theabove-entitled proceeding in which he found appro-priate a unit of "[a]11 physical plant and transportationemployees" of the Employer at its Honolulu, Hawaii,educational facility, excluding all food service depart-ment employees, office clerical employees, guards andsupervisors as defined in the Act. Thereafter, in accor-dance with Section 102.67 of the National Labor Re-lations Board's Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision on thegrounds that, in making his unit determination, hemade findings of fact which are clearly erroneous anddeparted from officially reported Board precedent.By telegraphic order dated July 1, 1974, the requestfor review was granted and the election was stayedpending decision on review. Thereafter, Local 152filed a brief on review.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingLocal 152's brief on review, and makes the followingfindings:The Employer in this case is a nonprofit eleemosy-The name of the Employer is amended to conform to that which appearsin the employee handbook introduced into the record as Employer's Exh. 3.2 The Petitionersare referred to hereinas the LAM and Local 152, re-spectively.3 Local 152requested,and the Board granted,an extension of time to fileitsbrief on review.nary trust engaged in the business of operating a non-profit educational institution which is divided into anelementary school, an intermediate school, a highschool, and an early education program for childrenbetween kindergarten and third grade. Petitionerssought a unit variously described as all "physicalplant," "production and maintenance," or "manual"employees, and would exclude employees in thetransportation section, food services department, of-fice clerical employees, etc. The Regional Directorfound that the employees in the transportation sec-tion share a community of interest with the employ-ees in the physical plant department and includedthem in the unit found appropriate.'The Employer contends in its request for reviewthat the appropriate unit, as described by the Re-gional Director, does not clearly include all its "ser-vice and maintenance" employees, and that it in-cludes only the employees in the physical plant andtransportation section.We agree. The record reveals that there are twojanitors and two groundskeepers who work in theathletic department of the Employer's high school fa-cility.There is also some indication that there may beother employees outside the physical plant and trans-portation section who perform service and mainte-nance functions.5 We shall therefore modify the unitdescription as follows:All physical plant and transportation section em-ployees and all other service and maintenanceemployees of the Employer at its Honolulu, Ha-waii, facility, excluding all food service employ-ees,officeclericalemployees,guards,andsupervisors as defined in the Act.Accordingly, the case is remanded to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election, asmodified herein, except that the payroll period fordetermining eligibility shall be that immediately pre-ceding the date of issuance of this Decision.4 Petitioner has not requested review of this finding.s The Regional Director,of course,properlyexcluded the food serviceemployees as they are currently representedby Local 152.We reject theEmployer's contention that the unit should specifically include all"classi-fied" employees,as we agree with the Regional Director's exclusion of officeclerical employees.213 NLRB No. 8